ON REHEARING.
JOHNSON, J.
I concur in all that is said in the foregoing opinion on rehearing except the statement that the answer does not admit the whole article was published of and concerning plaintiff and that it was error, but harmless error, for plaintiff’s second instruction to say that it did. Since as we have found the whole article is libelous, per se, and obviously refers to plaintiff in its entirety, and the answer admits its publication, it must follow that such admission included' an admission that the entire article — not merely culled out parts thereof — was published “of and concerning plaintiff.” There is no error, harmless or otherwise, in instruction number two, nor in any of the other instructions given at the request of plaintiff, and the motion for new trial should not have been sustained.